                  Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 1 of 10


Pro Se 2 (Rev. l2116) Complarnt and Request lor Injunctron




                                             Uxrrpn Srarps Drsrzucr CoURT
                                                                           for the
                                                             Eastern District of Louisiana

                                                                                   Division


                    Nicholas D'Artagnan Dumas                                  )
                                                                                     Case No
                                                                               )
                                                                                                  (ro   be   filled in by the Clerk's Office)
                                                                               )

                                   Plaintiff(s)
                                                                               )
ftltritethe full name of each plaintiff who is filing this complaint.          )
lf the names of all the plaintiffs cannot fit in the space above,              )
please write "see attached" in the space and attach an additional
page with                                                                      )
            the   full   list of names.)
                                       -v-                                     )
                                                                               )
 Federal Elections Commission & All States Counting
                      Votes
                                                                               )
                                                                               )
                                                                                                20- 029 65
                                                                               )


(Write
                               De.fendant(s)
                                                                               )
                                                                               )
                                                                                                 SECT.FIr1A G.Z
         the full name of each defendant who is being sued. tf the
nomes ofoll the defendants cannotfit in the space above, please                )
write "see attached" in the space and attach an additionol page
teith the full list of names.)




                                           COMPLAINT AND REQUEST FOR INJUNCTION

I.          The Parties to This Complaint
            A.            The Plaintiff(s)

                          Provide the information below for each plaintiff named in the cornplaint. Attach additional pages                      if
                          needed.

                                     Name                               Nicholas D'Artagnan Dumas
                                     Street Address                     none
                                     City and County                    New Orleans
                                     State and Zip Code                 Louisiana
                                     Telephone Number                   530.903. 1 596 / 302.60 1.07 42
                                     E-mailAddress                      deconDarts@gmail.com


            B.            The Defendant(s)

                          Provide the information below for each defendant named in the complaint, whether the defendant is an
                          individual, a government agency, an organization, or a corporation. For an individuat defendant,
                          include the person's job or title (if known). Attach additionalpages if needed.

                                                                                                                                                Page   I of   6
                Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 2 of 10


Pro Se 2   (Rev I 2/l 6) ComDlaint and Reouest for Inrunction


                        Defendant No. I

                                   Name
                                                                United States Government
                                   Job or Title (f    known)

                                   Street Address

                                   City and County
                                   State and Zip Code
                                   Telephone Number

                                   E-mail Address (if knovn)


                        Defendant No. 2

                                  Name                          Multiple
                                   Job or Title ftf knownl

                                   Street Address

                                  City and County
                                   State and Zip Code

                                  Telephone Number

                                   E-mail Address (if known)


                       Defendant No.        3

                                  Name

                                  Job or Title (f known)

                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number

                                  E-mail Address (if known)


                       Defendant No. 4

                                  Name

                                  Job or Title (f known)
                                  Street Address

                                  City and County
                                  State and Zip Code
                                  Telephone Number

                                  E-mail Address (if known)




                                                                                           Page 2   of   6
                 Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 3 of 10


P,"   s:,115ll   tzzl


II.        Basis for Jurisdiction

           Federal courts are courts of lirnited jurisdiction (limited power), Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
           parties. Under 28 U.S.C. $ 133 l, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction?              (check att that apptlt)

                    7lp.d.rut        question                           I-l oir.rsity      of citizenship


           Fill out the paragraphs in this section that apply to this              case.


           A.           If the Basis for Jurisdiction Is a Federal Question

                        List the specific federal statutes, federaltreaties, and/or provisions of the United States Constitution that
                        are at issue in this case.
                        See Attached:
                        False Claims Act, RICO, 'lst,4th, sth & 1sth, 6th, 8th, gth, 12th & 17th, 13th & i6th, 1sth & 26th
                        addendums.
                        Access to Courts
           B.           If the Basis for Jurisdiction Is Diversity of Citizenship

                        l.       The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, @ame1 Nicholas D'Artagnan Dumas                        , is a citizen of the
                                            Slate of fuame1 California


                                 b          lf the plaintiff is a corporation
                                            The plaintiff,    1namel                                              , is incorporated
                                            under the laws of the State of fuame)
                                            and has its principal place of business in the State of fuane)




                                (lf more than one plaintiff is nqmed in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                        2        The Defendant(s)

                                 a.        Ifthe defendant is an individual
                                           The defenda fil,    (name)                                            , is a citizen   of
                                           the State of   fuame)                                               Or is a citizen    of
                                            (oreign nation)



                                                                                                                              Page 3   of   6
                Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 4 of 10


Pro Se 2   (Rev I 2/l 6) Comolarnt and Reouest for Inrunction




                                   b          Ifthe defendant is a corporation
                                              The defendalll.   hane) the United   States of America            , is incorporated under
                                              the laws of the State of   fuame)                                           , and has its
                                              principal place of business in the State of hante)
                                              Or is incorporated under the laws of   (foreign nation)

                                              and has its principal place of business in (name) Washinqton DC


                                   (lf more thqn one defendant is named in the complaint, attach an additional page providing the
                                   sam e informat ion for e ach additional defe ndant.)


                        3.         The Arnount in Controversy

                                   The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                   stake-is more than $75,000, not counting interest and costs of court, because (exptain):
                                       To Be Determined




III.         Statement of Claim

            Write a shorl and plain statement of the claim. Do not make legalarguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
            was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
            including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
            claim and write a short and plain statement of each claim in a separate paragraph. Attach additionalpages if
            needed.

            A           Where did the events giving rise to your claim(s) occur?
                        DMV, USPS, FinCEN (banks), EDD, lRS, FEC, New Orleans AutoPound,




            B          What date and approximate time did the events giving rise to your claim(s) occur?

                        2018 - current




                                                                                                                               Page 4   of   6
                  Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 5 of 10


Pro Se 2   (Rev l2116) Complaint and Request for lniunctron


             C.        What are the facts underlying your claim(s)? Gor example:    t4/hat happened to   you?   Who   dictvhat?
                       Was anltone else   involved? I{ho else saw what happened?)
                        Residence is being predicated upon a physical street address; instead of upon Residence & Domicile.




IV.          Irreparable Injury

            Explain why monetary damages at a later time would not adequately compensate you for the injuries you
            sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
            could not be measured.
            This is a time based issue regarding disenfranchisement of the American Voter.




V.          Relief

             State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
            arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
            the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
             punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
             punitive money damages.
            Fix the issues.
            Repair my seatbelt, etc...




                                                                                                                                  Page 5   of   6
                    Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 6 of 10


Pr" S"   r
             1Re"
                    l   r/l


VI.           Certification and Closing

              Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
              and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
              nonfrivolous argument for extending, modifuing, or reversing existing law; (3) the factual contentions have
              evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
              requirements of Rule I l.

              A.              For Parties Without an Attorney

                              I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                              served. I understand that rny failure to keep a current address on file with the Clerk's Office rnay result
                              in the dismissal of my case.


                              Date of signing:             11t02t2020


                              Signature of Plaintiff         Nicholas D'Artagnan Dumas
                              Printed Name of Plaintiff      Nicholas D'Art Dumas


              B.              For Attorneys

                              Date of signing:



                              Signature of Attorney

                              Printed Name of Attorney

                              Bar Number
                              Name of Law Finn

                              Street Address
                              State and Zip Code

                              Telephone Number

                              E-mailAddress




                                                                                                                                 Page 6   of   6
     Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 7 of 10




pno-se unit

pnosedocs@Iaed. uscounts . gov

online at:
https://github.com/ActionPnojects/Actions/blob/main/actions/theSuits/Complaints/mast
enComplaint     . md




intended   to    be amended & addended

Oniginal Compilation / Composition with NOPD Detectives; after, device confiscated
fon video netnieval of NOLA Police Involved Shooting on 1,0/30/202@ at Royal Street.
Injunction - Fedenal, Pnesidential Election
Subpoena   /    FOIA    /    War   nant

## Issues      Unden:
### RICO Act
### False Claims Act
### 1st Addendum
          Infringment on Campaign & Antistic Displays
### 4th   Addendum
          unneasonable searches and seizunes
### Sth & Lsth         Addendums
          Due Pnocess
### 6th   Addendum
          Right        to   know accusers (N0PD, LAState Tnoopers,   parking,   SPCA)
### 8th   Addendum
           imposing excessive bai1, excessive         fines, or cnuel   and unusual punishments.
### 9th   Addendum
          specific          enumenations
### 12th Addendum            vs. 17th
        Pnesidential Election Process           -> Electonal vs. Dinect
### 13th & 15th Addendums
        income tax is slaveny
### 15th, & 26th Addendums
        Resident Travelers issues
### Access to Counts

https : / /www.1aw. connell . edu/constitution-conan/anticle-4/section-2/clause-1/access-t
o-courts
           htt ps : / / en. wi ki ped i a . or g/ wiki / F reedom_of_moveme nt
           - Paul v. Virginia, T5 U.S.158 (1869)
http: //www.laed.uscounts.govlcase-infonmation/ordens-citing-internet-nesounces
            filing unden organization at
Ihttps /github. com/ActionPnojects/Actions] (https : / /github. com/ActionPnojects/Action
        : /
s)
         Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 8 of 10




I Nicholas D'Artagnan Dumas demand an injunction on the 202O Fedenal Presidential
Election; pnedicated upon unfain practices by Fedenal and State Agencies.
## Residence -                 The intention of remaining.
                  ANIMUS MANENDI.
The following institutions failed to pnovide senvices based upon, what appeans to
be, a Patriot Act stipulation fon a Physical Residence Addness: Fedenal Elections
Commission, FinCEN (Bannen Bank, Mechanics Bank, We11s Fango, Bank                  of Amenica), USPS
(PostNet, UPS)., DMV, IRS, EDD, Blood Bank, +othens

2018l.I, Nicholas D'Antagnan Dumas, was asked to 1ie, at multiple DMV's and Banks,
about my nesidence address while being 'shelterless' with no, permitted, physical
nesidence addness; barring the ability to: neceive private mai1, open a bank account
/ safety deposit box, file for unemployment, neceive stimulus, or register, timely
and pnoperly, with the FEC.

Tnaveling individuals, while residents, without specific nesidential stneet
addnesses are banned from participating in the elections due to inadequate
implementations.

>      RESIDENCE. The place of one's domicil. (q.v.) There is a diffenence between a
man's residence and his domicil. He may have his domicil in Philadelphia, and stil1
he may have a residence in New Yonk; fon although a man can have but one domicil, he
may have several residences. A nesidence is genenally tnansient in its natune, it
becomes a domicil when it is taken up animo manendi. Robents; Ecc. R.7s.

>      2. Residence is prima facie evidence of national chanacten, but this may at
a1l times be explained. trJhen it ls for a special purpose and translent in its
natune, it does not destnoy the national chanacten.
- West's Encyclopedia of American Law, edition 2. S.v. "nesidence." Retrieved
November 2 2O2Q fron
Ihttps: / /legal-dictionar y.thefneedictionary. com/Residence] (https : / /tegal-dictionany
thef needictionary. com/Residence      )



## Pnesidency
9 States bar^ Wnite-in candidates.
Supplemental information can be found on confiscated handwane by the NOPD; aften the
police shooting on Royal Stneet in New Onleans, Louisiana
htt p s : / / mobile. twitt e n . comlwwltv/ st at u s / 1 32236959L885090817 ? s = 10 @
https://www.youtube.com/watch?v=7cezZkvw718 see me reconding w/ Adeline (the puppy).

FEC requires a "Physical Residence Addness" Barring Nicholas D'Antagnan Dumas from
registening timely.
INicholas D'Antagnan Dumas FEC
neg I ( htt ps : / /www .fec , gov / data / ca ndidate/ P000L7343 / ? cycLe=2020&election_fuIl =t nue )
Nicholas D'Antagnan Dumas announced candidacy to the IE1 Donado county
HOTeam] (https: / /www, counties .org/post/ eI-donado-countys-homeless-outneach-team) in
2018 at Safeway, in P1acenvi11e, Califonnia.
Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 9 of 10
            Case 2:20-cv-02965-MLCF-DPC Document 1 Filed 11/02/20 Page 10 of 10


LAEDdb ProSeDocs

From:                           DArts Decon < decondarts@gmail.com      >
Sent:                           Monday, November 2,2020 4:42 PM
lo:                             LAEDd b_ProSeDocs
Subject:                        lnjunction on Presidential Tally
Attachments:                    Civil_Cover2-no_sig_avail.pdf; lnitial Outline of lssues.pdf; Pauper_Request,pdf;
                                Pauper_Order.pdf;Civil_Cover-no_sig_avail.pdf;complaint_injunction.pdf



CAUTION - EXTERNAL:


Documents on file with NOPD Detectives from device confiscation 70/30/2020 "New Orleans Police lnvolved Shooting @
Royal Street"
lncluding photos of Electoral College Candidates Signatures.
 GAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
 attachments or clicking on links.




                                                           1
